DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/26/2021 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 5/26/2021 are hereby withdrawn. The 112(b) rejection of claim 50, 102(a)(1) and 102(a)(2) rejections of claims 35-37 and 40-41 and 103 rejection of claims 35-43 and 45-54 have been withdrawn in light of applicants claim amendments. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 38 has been canceled. Claims 35-37 and 39-54 are pending. Claim 44 has been withdrawn. Claims 35, 39, 50 and 53 have been amended. Claims 35-37, 39-43 and 45-54 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/248,812 and PCT/US2016/037969 filed on 10/30/2015 and 6/17/2016, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 10/30/2015. 
Claim Interpretation 
The current clam language does not necessarily require that the control composition undergo the nucleic acid amplification at the same time as the target heterologous DNA sequence. The current claim language broadly encompasses an iterative process in which the control composition is amplified separately or sequentially to the target heterologous DNA sequence. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-37, 39, 41-43 and 45-54 are rejected under 35 U.S.C. 103 as being unpatentable over McGlynn et al. Non-Infectious Stabilized MS2 Virus As a Universal Full-Process Molecular Control. Diss. Boston College. College of Arts and Sciences, 2014 (hereinafter McGlynn) in view of Fallaux et al. US 2009/0023196 A1. 01/22/2009 (hereinafter Fallaux, reference of record). This rejection is newly applied to address applicants claim amendments on 10/26/2021. 
McGlynn describes the use of non-infectious stabilized viruses as universal full-process molecular controls in nucleic acid amplification-based assays (McGlynn, abstract). McGlynn describes the differences in competitive internal controls and noncompetitive internal controls in nucleic acid amplification-based assays (McGlynn, pg 7). McGlynn describes the advantages of using whole viral particle noncompetitive controls relative to artificial DNA or RNA based controls (McGlynn, pg 7-9). McGlynn provides a historical overview of non-infectious stabilized microorganisms as internal controls in nucleic acid amplification-based assays (McGlynn, pg 9). McGlynn provides specific embodiments using modified MS2 viruses as universal full-process molecular controls (McGlynn, pg 10). In the materials and methods section, McGlynn provides an overview of human sample preparation, MS2 viral control preparation, working range and limit of detection validation for the MS2 viral particle controls (McGlynn, pg 12). McGlynn details sample lysis, nucleic acid extraction and amplification steps, corresponding to the limitations described in newly amended claim 35 (McGlynn, Materials and methods). McGlynn describes the detection of heterologous DNA sequences including human pathogens in a Luminex xTAG RVP assay using the MS2 viral control (McGlynn, pg 32). McGlynn tested numerous human pathogens as outlined in tables IV-V (McGlynn, pg 51-52). McGlynn provides further embodiments for the extraction and amplification of samples including herpesvirus type-1, HCV and hepatitis A virus (McGlynn, pg 8). Although McGlynn describes the use of modified MS2 viral controls, McGlynn does not expressly describe the use of a replication deficient recombinant adenovirus lacking E1 activity as described in claim 35. McGlynn des not disclose an adenoviral genomic sequence which is at least 90% identical to SEQ ID No: 1. 
Fallaux describes a replication deficient recombinant adenovirus (Fallaux, para 22-26). Fallaux achieves this via the deletion of the E1 and/or E2A coding regions, corresponding to the adenoviral genome limitations of claims 40 and 41 (Fallaux, para 11, 23 and 46). Fallaux discloses different adenovirus packing constructs which comprise adenovirus and heterologous DNA sequences which can be expressed in targeted cells (Fallaux, para 46, 69 and 91). Fallaux provides an experiment wherein a new 911 cell line is generated that harbors E1 sequenced of an adenovirus type 5 able to trans-complement E1-deleted recombinant adenovirus (Fallaux, para 104). Fallaux discovered that this cell line was very useful in propagating E1-defective recombinant adenoviruses. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art to use the E1-defective recombinant adenovirus as described by Fallaux as a control in the nucleic acid amplification-based method for human pathogen detection described by McGlynn. McGlynn describes the use of a similar non-infectious viral controls based on modified MS2 viruses. Therefore, it would have been a matter of simple substitution to exchange the MS2 viral control as described by McGlynn for the replication defective adenovirus lacking E1 activity as described by Fallaux. One would have been motivated to make this substitution in order to experiment with viral controls which more closely resemble the human pathogen being detected. Furthermore, McGlynn describes the numerous advantages of whole viruses as noncompetitive internal controls for the extraction, amplification and detection of human pathogen samples (McGlynn, pg 8).  One would have a reasonable expectation of success given that the use of non-infectious viruses as universal full-process molecular controls in nucleic acid amplification-based assays are well demonstrated in the art as show by McGlynn and it is considered obvious to experiment with various known viral controls. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over McGlynn (supra) and Fallaux (supra) as applied to claims 35-37, 39, 41-43 and 45-54 above in further view of Tucker, US 2007/0269410, published 11/22/2007 (hereinafter Tucker). This rejection is newly applied to address applicants claim amendments on 10/26/2021. 
A description of McGlynn and Fallaux can be found above. Although Fallaux discloses a deficient recombinant adenovirus lacking E1 activity, Fallaux does not expressly disclose an adenoviral genomic sequence which is at least 90% identical to SEQ ID No: 1. However, Tucker provides a full sequence listing of such a replication deficient recombinant adenovirus lacking E1 activity as shown in the sequence search results below. 

    PNG
    media_image1.png
    85
    572
    media_image1.png
    Greyscale

Thus, it would have been prima facie obvious to one of ordinary skill in the art to use the E1-defective recombinant adenovirus as described by Fallaux and Tucker as a control in the nucleic acid amplification-based method for human pathogen detection described by McGlynn. McGlynn describes the use of a similar non-infectious viral controls based on modified MS2 viruses. Therefore, it would have been a matter of simple substitution to exchange the MS2 viral control as described by McGlynn for the replication defective adenovirus lacking E1 activity as described by Fallaux and Tucker. One would have been motivated to make this substitution in order to experiment with viral controls which more closely resemble the human pathogen being detected. Furthermore, McGlynn describes the numerous advantages of whole viruses as noncompetitive internal controls for the extraction, amplification and detection of human pathogen samples (McGlynn, pg 8).  One would have a reasonable expectation of success given that the use of non-infectious viruses as universal full-process molecular controls in nucleic acid amplification-based assays are well demonstrated in the art as show by McGlynn and it is considered obvious to experiment with various known viral controls. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Citation of Other Relevant Prior Art
Dreier et al. "Use of bacteriophage MS2 as an internal control in viral reverse transcription-PCR assays." Journal of clinical microbiology 43.9 (2005): 4551-4557
Exner et al. US 2013/0022963, published 1/24/2013
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633